DISSENTING OPINION
We are all in agreement upon the first question dealt with in the majority opinion, but I cannot concur in what is therein said on the second question, wherein the majority holds that Secs. 9770 and 9772, Code 1942, are not in pari materia, and are not to be read together. On the contrary, Sec. 9770, by its very terms, is dependent upon Sec. 9772, and could not move a step without its aid, and being so they are "in pari materia and must be construed together, and, if possible, read into each other, so as to make a consistent whole", to quote an earlier correct statement in the majority opinion. That, in effect, was what the original opinion in this case held, and I adhere to that opinion.
The majority opinion takes comfort from Stern v. Parker,200 Miss. 41, 25 So.2d 787, 27 So.2d 402. The matter of the separate assessment of undivided fractional interests was not involved in that case, and no such question was in the mind of the Court in any opinion written therein.
In my judgment, the Suggestion of Error should be overruled.
Griffith, C.J., concurs in the above opinion. *Page 43